Case 1:18-cv-01434-CFC-JLH Document 90 Filed 09/14/20 Page 1 of 4 PageID #: 2289




                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF DELAWARE


 CHROMADEX, INC. and
 TRUSTEES OF DARTMOUTH
 COLLEGE,
                                                   C.A. No. 18-1434-CFC
                           Plaintiffs,

            v.

 ELYSIUM HEALTH, INC.,

                     Defendant.


   PLAINTIFFS CHROMADEX, INC. AND TRUSTEES OF DARTMOUTH
    COLLEGE’S LETTER BRIEF IN OPPOSITION TO DEFENDANT’S
     MOTION FOR LEAVE TO AMEND INVALIDITY CONTENTIONS


  Dated: September 14, 2020              YOUNG CONAWAY STARGATT
                                         & TAYLOR, LLP
  Of Counsel:
  Christopher N. Sipes                   Adam W. Poff (No. 3990)
  R. Jason Fowler                        Pilar G. Kraman (No. 5199)
  COVINGTON & BURLING LLP                Rodney Square
  One City Center                        1000 North King Street
  850 Tenth Street, NW                   Wilmington, DE 19801
  Washington, DC 20001                   (302) 571-6600
  (202) 662-6000                         apoff@ycst.com
                                         pkraman@ycst.com
  James F. Haley, Jr.
  HALEY GUILIANO LLP                     Attorneys for Plaintiffs ChromaDex, Inc.
  75 Broad Street                        and Trustees of Dartmouth College
  Suite 1000
  New York, NY 10004
  (646) 973-2500
Case 1:18-cv-01434-CFC-JLH Document 90 Filed 09/14/20 Page 2 of 4 PageID #: 2290




 Dear Judge Connolly:
        In anticipation of the telephonic conference to be held on Wednesday,
 September 16, 2020, Plaintiffs ChromaDex, Inc. and Trustees of Dartmouth
 College write in opposition to Defendant Elysium Health’s letter motion seeking
 leave to amend its invalidity contentions.
         On May 29, 2020, Elysium served its invalidity contentions pursuant to the
 Court’s Scheduling Order (D.I. 40). Those contentions argued, among other things,
 that the patents-in-suit are obvious based on 26 prior art references and
 innumerable distinct combinations of those references. Despite the immense scope
 of its existing contentions, Elysium now belatedly seeks to add yet another prior art
 reference: U.S. Patent No. 5,736,529 (“the ’529 patent”).
        The ’529 patent, which Elysium’s motion alleges describes a compound that
 is “closely related” to the compound at issue in this case, has been readily available
 to the public since it issued in 1998. Elysium contends that it only recently became
 aware of this reference in connection with interviewing a new expert, but that
 contention is demonstrably false. The ’529 patent is cited on the face of a key prior
 art reference that was included in Elysium’s invalidity contentions. In addition,
 weeks before it served its invalidity contention in this matter Elysium submitted a
 different prior art reference to the Patent Office that discussed the ’529 patent.
 Presumably, what Elysium means to say is that it did not appreciate the purported
 significance of the ’529 patent until it spoke to its expert. But Elysium clearly was
 aware of the ’529 patent when it served its invalidity contentions in May, and its
 alleged failure to appreciate the significance of known prior art until recently does
 not constitute good cause to amend. If it did, good cause would be present in
 almost every case where an expert is retained following service of contentions.
        Per the Scheduling Order (D.I. 40), amendments to invalidity contentions
 may only be made “by order of the Court upon a timely showing of good cause.”
 D.I. 40 at ¶ 7.1 Furthermore, requests to include new prior art are only to be
 granted absent “undue prejudice to the non-moving party” and only if the

 1
   Jurisdictions that employ analogous “good cause” provisions in their local rules
 have explained that doing so requires parties to “crystallize their theories of the
 case early in the litigation and to adhere to those theories once they have been
 disclosed.” King Pharm., Inc. v. Sandoz Inc., 2010 WL 2015258, at *4 (D.N.J.
 May 20, 2010); McKesson Info. Sols. LLC v. Epic Sys. Corp., 495 F. Supp. 2d
 1329, 1332 (N.D. Ga. 2007) (describing early patent contentions as “an ‘exercise
 in forced door closing,’ in the sense that they force the parties to take infringement
 and invalidity positions early in the litigation and stick to them”).

                                           1
Case 1:18-cv-01434-CFC-JLH Document 90 Filed 09/14/20 Page 3 of 4 PageID #: 2291




 discovery is recent “despite earlier diligent search.” Id. A party moving to amend
 its contentions must establish diligence. See BioDelivery Scis. Int’l, Inc. v. Chemo
 Research, S.L., No. 19-CV-00444 (D. Del. Feb. 20, 2020), report and
 recommendation adopted, No. 19-CV-00444 (D. Del. June 4, 2020) (citation
 omitted). “[T]he critical issue is not what the party did after they discovered the
 prior art; rather, the critical issue is whether or not [the party seeking to amend]
 exercised diligence in discovering the prior art.” Peloton Interactive, Inc. v.
 Flywheel Sports, Inc., 2020 WL 338124, at *1 (E.D. Tex. Jan. 21, 2020) (citations
 omitted).
         Elysium argues that it should be allowed to amend its invalidity contentions
 to include the ’529 patent because it retained a new expert that brought the patent
 to its attention.2 Elysium’s attempt to throw mud in describing the circumstances
 surrounding its retention of a new expert is baseless, but more importantly, is
 irrelevant, because Elysium’s retention of a new expert has no bearing on its
 diligence in searching for prior art. It is well-established that the movant must
 diligently search for and submit relevant prior art, which is not impacted by a
 change in expert or even a change in counsel. See, e.g., ICM Controls Corp. v.
 Honeywell Int'l, Inc., 2020 WL 1649881, at *2 (N.D.N.Y. Apr. 3, 2020) (holding
 that retention of a new expert due to the death of a previous expert did provide a
 justification for lack of diligence in finding newly offered prior art earlier);
 Contour IP Holding, LLC v. GoPro, Inc., 2020 WL 109063, at *4 (N.D. Cal. Jan.
 9, 2020) (refusing to allow amendment to invalidity contentions to include newly
 discovered prior art by new counsel because this does not excuse lack of diligence
 by party prior to substitution).
        Critically, however, Elysium was aware of the ’529 patent when it served its
 invalidity contentions. Indeed, one of the primary prior art references relied on in
 Elysium’s invalidity contentions (U.S. Patent No. 6,337,065, “Jacobson”) cites the
 ’529 patent on its face. See Ex. A at 1. Presumably Elysium carefully reviewed the
 prior art included in its invalidity contentions, but regardless its own contentions
 make clear that it was aware of the ’529 patent, even if it failed to appreciate the
 purported significance of the reference. In addition, on May 13, 2020—two weeks
 before it served its invalidity contentions in this case—Elysium filed an

 2
   Although this opposition focuses on Elysium’s lack of diligence demonstrated by
 its failure to include a known prior art reference in its invalidity contentions, it is
 notable that Elysium’s own motion admits that its expert specifically identified the
 ’529 patent on June 25, 2020—i.e., two months before Elysium sought leave to
 amend. Elysium thus also did not act diligently following its expert’s identification
 of the reference.

                                            2
Case 1:18-cv-01434-CFC-JLH Document 90 Filed 09/14/20 Page 4 of 4 PageID #: 2292




 Information Disclosure Statement with the Patent Office related to one of its own
 patent applications, disclosing European Patent No. 2,574,339 (“Huber”) to the
 examiner as relevant to prosecution and asking that the information be “expressly
 considered.” See Ex. B at 1, 3. Notably, the second paragraph of the Huber
 reference specifically identifies the ’529 patent. Ex. C at 2. Again, while Elysium
 may not have appreciated the alleged significance of the ’529 patent, it cannot
 credibly contend that it was not aware of it. As such, Elysium has not established
 diligence sufficient to show good cause. See L.C. Eldridge Sales Co. v. Azen Mfg.
 Pte., Ltd., 2013 WL 7937026, at *4 (E.D. Tex. Oct. 11, 2013) (finding defendants
 had knowledge of new reference and were not diligent in seeking to amend where
 documents produced with invalidity contentions cited the new reference).
        Finally—though this Court need not reach the question of prejudice here as
 there is no good cause for amendment, Contour IP Holding, LLC, 2020 WL
 109063 at *4 (explaining that absent good cause “there is no need to address the
 potential for prejudice”)—the amendment would unfairly prejudice Plaintiffs as all
 “crucial pre-Markman deadlines ha[ve] passed.” See Allure Energy, Inc. v. Nest
 Labs, Inc., 84 F. Supp. 3d 538, 541–42 (E.D. Tex. 2015) (finding introduction of
 new prior art reference would prejudice plaintiff where parties had proposed terms,
 exchanged constructions, and filed opening claim construction briefs).
       Because Elysium’s proffered justification for seeking leave to amend does
 not constitute good cause or diligence in seeking amendment, and because
 amendment would be prejudicial, Plaintiffs respectfully oppose Elysium’s request
 to amend its invalidity contentions.
                                                         Respectfully submitted,
                                                         /s/ Adam W. Poff

                                                         Adam W. Poff (No. 3990)
 cc:   All counsel of record (via electronic mail)




                                          3
